Citation Nr: 0944126	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for dizziness, to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for arthritic joint 
pain with muscle spasm, to include as due to an undiagnosed 
illness.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant served on active duty from February 1989 to 
August 1992.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision, by the San 
Diego, California, Regional Office (RO).  Jurisdiction was 
subsequently transferred to the Los Angeles, California RO.  


FINDINGS OF FACT

1.  The appellant had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The evidence does not establish that the appellant 
engaged in combat with the enemy.  

3.  The evidence of record does not indicate a diagnosis of 
PTSD, and no claimed in-service stressor has been verified.  

4.  Objective indications of fatigue as a chronic disability 
have not been documented.

5.  The appellant's dizziness symptoms have been attributed 
to presyncope, and have not been related to service.  

6.  The appellant's arthritic joint pain with muscle spasm 
symptoms have been attributed to arthralgia, and have not 
been related to service.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).

2.  Chronic fatigue was not incurred in or aggravated by 
service, nor is it due to an undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2009).

3.  Dizziness was not incurred in or aggravated by service, 
nor is it due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2009).

4.  Arthritic joint pain with muscle spasm was not incurred 
in or aggravated by service, nor is it due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in July 2006, prior to the adverse decision on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board acknowledges that the appellant has not been 
afforded a VA examination in relation to his claims.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant's service treatment records are 
negative for the claimed disabilities.  Moreover, there were 
no post-service manifestations until several years following 
discharge and there is no credible evidence suggesting that 
the claimed disabilities were incurred in service.  For these 
reasons, the evidence does not indicate that the claimed 
disability may be related to active service such as to 
require an examination, even under the low threshold of 
McLendon.

The Board notes that some of the appellant's service 
treatment records have been deemed missing.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Because of missing records, the analysis below has been 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claims. 

Factual Findings

Again, there are no service treatment records available for 
review.  Following discharge, the Veteran filed his claims in 
June 2006.

The appellant has asserted that his PTSD started in August 
1992, chronic fatigue in January 2004, dizziness in July 
2005, arthritic joint pain in January 2006 and muscle spasms 
in April 2006.  

In April 2006, the appellant stated that he knew that he had 
arthritis but he denied any prior medical history and stated 
that he had been healthy all of his life.  Occasional joint 
tenderness and occasional anxiety reaction was noted.  An 
assessment of arthritis was given.  A negative PTSD screening 
was shown in April 2006.  

In June 2006, a history of fainting when the appellant was 
less than 10 years old was noted.  It was noted that the 
appellant had chronic knee pain after service which precluded 
him from running.  An assessment was given of likely 
vasovagal pre-syncope and positive RF with hand stiffness.  
The appellant complained of dizziness of three to four years.  
He reported it was continuous throughout the day including 
upon wakening in the morning.  The appellant reported that he 
was able to run without problems while in service but after 
service he has had painful knees and shin splints that 
prevent him from running even short distances.  Arthralgia, 
possible inflammatory arthritis of hands and possible early 
osteoarthritis of the knees from trauma in service was noted.  

Legal Criteria

Veterans are entitled to compensation from the VA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection for certain chronic diseases, such as 
arthritis, may be granted if manifest to a compensable degree 
within one year following separation from service. See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  If the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia Theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.117(d)(1) and (2) (2009).

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2009).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply. 
VAOPGCPREC 8-98.

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

The Board notes that the appellant has not asserted that his 
disabilities are the result of combat.  As such, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not for 
application.  

Analysis 

Service Connection for PTSD

The appellant has appealed the denial of service connection 
for PTSD.  After review of the evidence, the Board finds 
against the appellant's claim.  

The Board finds that service connection for PTSD is not 
warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the veteran has the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  The Board 
notes that the appellant does not have a diagnosis of PTSD in 
accordance with VA regulations.  See 38 C.F.R. § 3.304.  The 
appellant has reported having PTSD since August 1992.  
However, the evidence shows that at most in April 2006 
occasional anxiety reaction was noted.  A negative PTSD 
screening was shown in April 2006.  Although the appellant 
contends that he has had PTSD since August 1992, at this 
time, there is no medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125.  Furthermore, the Board 
notes that, although the appellant was requested to do so, he 
has not provided any information regarding a stressor(s).  As 
the evidence here does not establish that the Veteran has 
engaged in combat with the enemy, independent verification of 
a stressor is necessary to substantiate the claim.  
Therefore, given the lack of verified stressor here, an award 
of service connection is precluded.  

Under these circumstances, the Board must conclude that the 
appellant has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for chronic fatigue, dizziness and 
arthritic joint pain with muscle spasm

The appellant has appealed the denial of service connection 
for chronic fatigue, dizziness and arthritic joint pain with 
muscle spasm to include as due an undiagnosed illness.  After 
review of the evidence, the Board finds against the 
appellant's claim.  

Initially, the Board must determine whether the appellant's 
claims of chronic fatigue, dizziness and arthritic joint pain 
with muscle spasm are related to his service in the Persian 
Gulf.  Based on the evidence of record, the Board finds that 
the evidence is against the claims based on an undiagnosed 
illness.  In this regard, the Board notes that the 
appellant's complaints have been attributed to known 
diagnoses or do not result in objective manifestations.  

In June 2006, the appellant complained of dizziness and joint 
pains.  A history of fainting when the appellant was less 
than 10 years old was noted.  An assessment was given of 
likely vasovagal pre-syncope and positive rheumatoid factor 
with hand stiffness.  Presyncope, neurologic vs cardiac vs 
vasovagal was assessed.  It was noted the neurologic causes 
was less likely as the appellant had normal neurologic 
examination and cardiac causes were less likely as the 
appellant had a normal EKG.  Arthralgia, possible 
inflammatory arthritis of hands and possible early 
osteoarthritis of the knees from trauma in service was also 
assessed.  As such, the evidence shows that the appellant's 
complaints of dizziness and arthritic joint pain with muscle 
spasm have been attributed to known diagnoses..  

Regarding his claim of chronic fatigue, the Board notes that 
outpatient treatment records are negative for any complaints, 
treatment or diagnoses of fatigue.  The appellant has related 
that chronic fatigue started in January 2004.  However, when 
examined in April 2006 and June 2006, he did not complain of 
or mention fatigue.  Other than in the claim for 
compensation, the record is devoid of any mention of fatigue.  

The appellant is competent to report observable 
symptomatology, such as fatigue.  Layno v. Brown, 6 Vet. App. 
465 (1994).  However, given that he did not report such 
fatigue in conjunction with his clinical treatment, and given 
the absence of 
objective manifestations in the record, his lay statements 
alone do not establish the presence of any current 
disability, diagnosed or otherwise, manifested by fatigue.  
Thus, the claim must be denied.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

There is also no basis for an award of service connection for 
dizziness or arthritic joint pain with muscle spasm.  Indeed, 
the relevant medical evidence establishes that he does not 
have undiagnosed illnesses manifested by chronic fatigue, 
dizziness or arthritic joint pain with muscle spasm.  Rather, 
those symptoms have been attributed to known clinical 
diagnoses, as set forth above.  To the extent that these 
claimed disorders have been diagnosed, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  

With regard to direct service connection, the Board notes 
that in June 2006 a history of fainting when the appellant 
was less than 10 years old was noted and likely vasovagal 
pre-syncope was assessed.  This history potentially raises 
the question of whether a disability manifested by fainting 
pre-existed the Veteran's active service.  However, the 
Veteran's service treatment records are missing, and thus it 
cannot be found that any defect was noted on entry.  
Accordingly, he is presumed sound at entry.  38 U.S.C.A. 
§ 1111.  Moreover, the notation in the June 2006 report is 
not deemed clear and unmistakable evidence of a preexisting 
chronic disability and thus the presumption of soundness is 
not rebutted here.  Accordingly, the appropriate question for 
consideration is whether a disability manifested by fainting 
was incurred in, rather than aggravated by, active service.  

Based on the evidence of record, the Board finds that service 
connection for chronic fatigue, dizziness and arthritic joint 
pain with muscle spasm is not warranted.  The appellant's 
service treatment records are unavailable.  Following 
discharge in 1992, there is no documented treatment for any 
claimed disability until 2006, approximately 15 years later.  
In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Furthermore, while some of the claimed symptoms have 
resulted in diagnoses, the evidence of record shows they are 
not directly related to any disease or injury incurred in 
service.  

The Board notes that the appellant is competent to report 
dizziness, fatigue and joint pain.  The Board also 
acknowledges the appellant's contentions that he was able to 
run without problems while in service but after service he 
has had painful knees and shin splints that prevented him 
from running even short distances.  However, to the extent 
that the appellant attributes his current disabilities to 
service, the Board notes that the record does not support his 
claim and his assertions are less credible than the 
historical record.  The appellant has reported that his 
chronic fatigue started in January 2004, dizziness in July 
2005, arthritic joint pain in January 2006 and muscle spasms 
in April 2006.  These disabilities are shown to have an onset 
of at least 12 years after service.  The Board is not holding 
that corroboration is required.  However, the Board may 
discount lay evidence when such discounting is appropriate.  
As fact finder, the Board is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find the appellant's assertions that his 
disabilities are related to service to be less credible than 
the historical record and the gap in time between separation 
and objective medical evidence.  Moreover, it is observed 
that no claims were raised prior to 2006.  If he had 
experienced continuous symptomatology since active service, 
it would be reasonable to expect that he would have filed his 
claims much earlier, further diminishing his credibility in 
this regard.  

The Board acknowledges the assessment in June 2006 of 
arthralgia, possible inflammatory arthritis of hands and 
possible early osteoarthritis of the knees from trauma in 
service.  However, in addition to being equivocal on its 
face, the notation appears to be without foundation and 
without review of the appellant's service treatment records.  
As such, the notation is of little probative value.  In 
essence, the most probative evidence demonstrates that the 
appellant's disabilities are not related to service.  The 
Board is presented with the appellant's lay statements 
regarding onset and continuity.  However, far more probative 
is the historical record and the 12 year gap in time between 
separation and the onset of the disabilities.  

Accordingly, service connection is denied.  Because there is 
no approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2009).  




ORDER

Service connection for PTSD is denied.  

Service connection for chronic fatigue, to include as due to 
undiagnosed illness, is denied.

Service connection for dizziness, to include as due to 
undiagnosed illness, is denied.

Service connection for arthritic joint pain with muscle 
spasm, to include as due to undiagnosed illness, is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


